DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	 Pending claims for consideration are claims 1, 3-11, 21-30. Applicant has amended claims 1 and 21. Claims 2 and 12-20 have been cancelled. Claims 29-30 are new.

Response to Arguments
2. 	Applicant's arguments filed 3/30/2022 have been fully considered, but they are not persuasive.
	In the remarks applicant argues in substance:
a.	That –  As there is no prima facie case of obviousness set forth, the rejections must be withdrawn and the claims allowed. MPEP 2142 discusses the requirements regarding establishing a case of prima facie obviousness. As articulated there, “The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." /n re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval).”
Here, the alleged reason why the claimed invention would have been obvious is set forth at pp. 9-10 and repeated at p. 16 of the Office Action as follows: “Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seshadri’s earpiece headset comprising a user interface and Voice pattern recognition, Kar’s wearable electronic device that utilizes biometrics with Waites wireless speaker dongle that interconnects with a wireless headset. One of ordinary skill would have been motivated to combine because Seshadri discloses an earpiece unit with voice pattern recognition pairing information, Kar teaches a wearable electronic device that also utilizes biometric authentication for pairing and customization, Waites teaches a wireless dongle system requiring a pairing technique utilizing wireless headphones and all are from the same field of endeavor.“ It is respectfully submitted that this statement is not a clear articulation of why one skilled in the art would have been lead to the modify the references to result in Applicant’s claimed invention. The reasoning for the combination is not explicit, the rational underpinning is not present. Therefore, the rejections to all claims must be withdrawn and the claims allowed. 
In response to applicant’s argument – the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching or motivation was stated “One of ordinary skill would have been motivated to combine because Seshadri discloses an earpiece unit with voice pattern recognition pairing information, Kar teaches a wearable electronic device that also utilizes biometric authentication for pairing and customization, Waites teaches a wireless dongle system requiring a pairing technique utilizing wireless headphones and all are from the same field of endeavor”.   The references were combined to address key limitations that were illustrated in the prior arts used in the 103 rejection. 


b.	That – Claim 1 recites in part, “providing the wireless dongle, the wireless dongle having a self-contained housing having a first end and a second end, a logic engine disposed within the self-contained housing, a memory disposed within the self-contained housing and operatively connected to the logic engine and sensors operatively connected to the logic engine for obtaining biometric readings.” It is respectfully submitted that the ability of the sensors of the dongle to obtain biometric readings was already clear from the context of claim 1 and the inter-relationship between steps. The Examiner appears to be relying on paragraph [0028] of Karr as teaching this obtaining biometric readings from sensors on a dongle. However, such disclosure is not present as can be confirmed from paragraph [0028] set forth below. [0028] Although the wearable electronic device 101 can be a "stand alone" device, the wearable electronic device can be configured to communicate with a variety of other electronic devices, such as the electronic device 103. For example, either one of the wearable electronic device 101 and the electronic device 103 can function as a server and can process and interchange data to the other "client" device. In this way, the wearable electronic device 101 may communicate with several client devices and may control these devices or be controlled by these devices.
	It is further submitted that none of the references alone or in combination teach the step of “determining at the logic engine of the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the one or more wireless earpieces collected from the one or more wireless earpieces and the wireless dongle by analyzing the biometric readings at the wireless dongle.”

In response to applicant’s argument – As stated in the rejection below Kar Fig.1 teaches a  wearable electronic device 101 and electronic device 103. Kar states that the system can further include an electronic device, or remote electronic device 103. Typically, an "electronic device" will include a "computer," which is a general purpose device that can be programmed to carry out a finite set of arithmetic or logical operations.  It should be well understood in the art that a dongle by definition is nothing more than a small device able to be connected to and used with a computer, especially to allow access to wireless broadband or use of protected software. Kar comprises these two elements 101 and 103.   
Further, Kar teaches biometric sensors in  which the  user authentication sensor 113 can be configured to sense a biometric characteristic of the user 102 while the user is donning the wearable electronic device 101. In one aspect, the user authentication sensor 113 can be configured to sense the biometric characteristic in response to an action taken by the user to don the wearable electronic device 101. Kar further teaches in par.0026 that the biometric sensor is configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device, such as a natural motion by the user in donning the wearable electronic device.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3-11, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,116,823 B2 to Seshadri et al(hereafter referenced as Seshadri) in view of WO 2015/199879 A1 to Dadu Sarabh and KAR Swarnendu(hereafter referenced as Kar), in further view of Pub.No.: US 2010/0020983 A1 to Waites.
Regarding claim 1, Seshadri discloses “a method for securing (communications are secured by both pairing and registration [col.7/lines 28-31]) communication between one or more wireless earpieces (wireless earpiece [Fig.1/item 12])  and a computing system (earpiece 12 and microphone 14 may both communicate with base unit 16, which may be a cellular telephone, wire line telephone, laptop computer, personal computer, personal digital assistant [Col.4/lines 22-26]) through the use of a wireless dongle (base unit 16 [Col.16/lines 17-19] see also [Fig.4]) , “the method comprising: configuring the wireless dongle to store in the memory of the wireless dongle biometric information of at least one user having access to the computing system” (VRS Voice pattern recognition, encryption key/dongle, allows modular wireless headset 10 to access resources available through base unit 16 [Col.6/lines 17-27]),  “physically connecting the second end of the wireless dongle(base unit 16) to the computing system by plugging a plug interface of the second end of the  wireless dongle directly into a port of the computing system” ( i.e. base unit/wireless dongle [base unit 16, which may be a cellular telephone, laptop computer, personal computer, personal digital assistant, using transceiver (transmitter and/or receiver) 13 of FIG. 2 via a first communication pathway 18. Base unit 16 may also directly couple the headset to voice communication networks Col.4/lines 7-15]), “establishing a wireless connection between the one or more wireless earpieces and the wireless dongle” (a local authentication via a local database that may compare biometric, password user interface, VRS Voice pattern recognition, encryption key/Dongle, in order to allow modular wireless headset 10 to access resources available through base unit 16 [Col.6/lines 23-27]).
Seshadri does not explicitly disclose “communicating the biometric readings of the user wearing the one or more wireless earpieces from the one or more wireless earpieces to the wireless dongle over the wireless connection, “performing using sensors of the one or more wireless earpieces biometric readings of a user wearing the one or more wireless earpieces; performing at the wireless dongle using sensors of the wireless dongle biometric readings of the user of one or more wireless earpieces; determining at the logic engine of the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the one or more wireless earpieces collected from the one or more wireless earpieces and the wireless dongle by analyzing the biometric readings at the wireless dongle; communicating content between the one or more wireless earpieces and the wireless dongle in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings, wherein the communicating content is performed using a wireless transceiver of the wireless dongle and communicating the content between the wireless dongle and the computing system through the plug interface, receiving a swiping motion or gesture from the user at the one or more wireless earpieces to control an action of the wireless dongle; and in response to the swiping motion or gesture, communicating a command from the one or more wireless earpieces to the wireless dongle to control the action of the wireless dongle, and operatively connected to the logic engine and sensors operatively connected to the logic engine for obtaining biometric readings”
However, Kar in an analogous art discloses “communicating the biometric readings of the user wearing the one or more wireless earpieces from the one or more wireless earpieces to the wireless dongle over the wireless connection” (a user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device [par.0026] see also ),  “performing using sensors of the one or more wireless earpieces biometric readings of a user wearing the one or more wireless earpieces” (user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device Kar[par.0026]) ; “performing at the wireless dongle using sensors of the wireless dongle biometric readings of the user of one or more wireless earpieces”(i.e. performing at the interface and using the information from the biometric sensors [interface electronic device unit 101 Kar [par.0028]) ; “determining at the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the one or more wireless earpieces collected from the one or more wireless earpieces and the wireless dongle by analyzing the biometric readings at the wireless dongle” (a user may be authenticated by entering an authentication password or code, and/or by a biometric characteristic via electronic device Kar [par.0029]) communicating content between the one or more wireless earpieces and the wireless dongle in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings”(communication between the wearable electronic device [Fig.1/item 101] and interface unit Kar [Fig.1/item 103] which also serves as a personal computing device i.e. iPhone, cellular device, PDA, computing system [par.0027/lines 28-32]), receiving a swiping motion or gesture from the user at the one or more wireless earpieces to control an action of the wireless dongle”(user can be authenticated in an unobtrusive manner as a result of a natural motion or action typically executed by the user to don the wearable device  Kar[par.0031/lines 29-31]) ; “and in response to the swiping motion or gesture (i.e. in response to receiving the natural motion of user) , communicating a command from the one or more wireless earpieces to the wireless dongle to control the action of the wireless dongle.” (i.e. communicating command from wearable device (user can is authenticated via sensor to the security module  Kar[par.0032]), “and operatively connected to the logic engine and sensors (i.e. logic sensors within electronic wearable device (Kar[Fig.1/item 101] interconnected the electronic device 103)  operatively connected to the logic engine for obtaining biometric readings” (user authentication sensor 113 can be configured to sense a biometric characteristic of the user 102 while the user is donning the wearable electronic device 101  Kar[par.0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seshadri’s earpiece headset comprising a user interface and Voice pattern recognition, encryption with Kar’s wearable electronic device that utilizes biometrics and an interface/dongle unit in order to provide additional security. One of ordinary skill would have been motivated to combine because Seshadri discloses an earpiece unit with voice pattern recognition pairing information, Kar teaches a wearable electronic device that also utilizes biometric authentication for pairing and customization and both are from the same field of endeavor. 
Neither Seshadri nor Kar explicitly discloses “wherein the communicating content is performed using a wireless transceiver of the wireless dongle and communicating the content between the wireless dongle and the computing system through the plug interface, providing the wireless dongle, the wireless dongle having self-contained housing having a first end and a second end, a logic engine disposed within the self-contained housing, and a memory disposed within the self-contained housing.” 

However, Waites in an analogous art discloses “wherein the communicating content is performed using a wireless transceiver of the wireless dongle and communicating the content between the wireless dongle and the computing system through the plug interface” (Wireless dongle 400 comprising wireless transceiver/receiver 412 and USB plug interface 120 between computer system and wireless dongle Waites [Fig.2]), “providing the wireless dongle(wireless dongle Waites [Fig.2/item400), the wireless dongle having self-contained housing (self contained housing Waites [Fig.2/item 400) having a first end (i.e. USB jack on the self contained housing) and a second end (i.e. headphone jack on the self contained housing), “a logic engine disposed within the self-contained housing”(digital to analog logic circuitry Waites [Fig.400/item 420]), a memory disposed within the self-contained housing”(memory housed within D/A logic circuitry Waites [Fig.4/item 420]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seshadri’s earpiece headset comprising a user interface and Voice pattern recognition,  Kar’s wearable electronic device that utilizes biometrics with Waites wireless speaker dongle that interconnects with a wireless headset. One of ordinary skill would have been motivated to combine because Seshadri discloses an earpiece unit with voice pattern recognition pairing information, Kar teaches a wearable electronic device that also utilizes biometric authentication for pairing and customization, Waites teaches a wireless dongle system requiring a pairing technique utilizing wireless headphones and all are from the same field of endeavor. 
Claim 2 (Cancelled).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the content includes data and audio content” (playback audio stream information Seshadri [Fig.1]).
Regarding claim 4 in view of claim 1, the references combined disclose “further comprising: rejecting communicating the content in response to determining the biometric readings do not authorize the one or more wireless earpieces to communicate with the computing system”(does information compare favorably Seshadri [Fig.12/item 202] If no uncouple components Seshadri [Fig.12/item 206]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the biometric readings include at least voice characteristics and ear mapping. (VRS voice pattern recognition is used in order for modular headset to access interface Seshadri [Col.6/lines 23-25]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein the one or more wireless earpieces are a pair of wireless earpieces worn by the user” (FIG. 2 is a diagram of a modular wireless headset that includes earpiece [Col.7/lines Seshadri 10-11]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein the one or more wireless earpieces establish the connection with the wireless dongle utilizing a secure identifier” (communication between the wearable electronic device Kar [Fig.1/item 101] and interface unit Kar [Fig.1/item 103] using a biometric characteristic Kar [par.0029])
Regarding claim 8 in view of claim 1, the references combined disclose “wherein the biometric readings are automatically read by the one or more wireless earpieces in response to the one or more wireless earpieces being worn by the user”(The user can therefore be authenticated automatically as the wearable electronic device is donned Kar [par.0031]).
Regarding claim 9 in view of claim 1, the references combined disclose “wherein the communicating is performed automatically in response to the one or more wireless earpieces being within range of the wireless dongle. (The location of the user authentication sensor 113 on the handling portion 111 can facilitate user authentication without the user performing any additional action or motion necessary to don the wearable electronic device. The user can therefore be authenticated automatically as the wearable electronic device is donned Kar [par.0031]),
Regarding claim 10 in view of claim 1, the references combined disclose “wherein the computing system is a legacy system incapable of communicating with the one or more wireless earpieces without the wireless dongle.”(wireless dongle can be interconnected via headphone jack of computer system 100 or via USB 120 of computer system 100 Waites [Fig.2/item 100]).
Regarding claim 11 in view of claim 1, the references combined disclose “wherein the wireless dongle includes interchangeable interfaces for selecting an interface that connects to the port of the computing system” (interchangeable interface connections via headphone jack Waites [Fig.4/item 410] and wireless audio signal director Waites [Fig.4/item 430).
Claims 12-20 (Cancelled).
Regarding Claim 21, Seshadri discloses “a method for securing communication (communications are secured by both pairing and registration [col.7/lines 28-31])between a wearable device(wireless earpiece [Fig.1/item 12]) and a computing system through the use of a wireless dongle” (base unit 16 [Col.16/lines 17-19] see also [Fig.4]), “the method comprising: configuring the wireless dongle to store in the memory of the wireless dongle biometric information of at least one user having access to the computing system” (VRS Voice pattern recognition, encryption key/dongle, allows modular wireless headset 10 to access resources available through base unit 16 [Col.6/lines 17-27]); “physically connecting the second end of the wireless dongle to the computing system by plugging a plug interface of the second end of the wireless dongle directly into a port of the computing system” ( i.e. base unit/wireless dongle [base unit 16, which may be a cellular telephone, laptop computer, personal computer, personal digital assistant, using transceiver (transmitter and/or receiver) 13 of FIG. 2 via a first communication pathway 18. Base unit 16 may also directly couple the headset to voice communication networks Col.4/lines 7-15]); establishing a wireless connection between the wearable device and the wireless dongle” (a local authentication via a local database that may compare biometric, password user interface, VRS Voice pattern recognition, encryption key/Dongle, in order to allow modular wireless headset 10 to access resources available through base unit 16 [Col.6/lines 23-27]).
Seshadri does not explicitly disclose “performing using sensors of the wearable device biometric readings of a user wearing the wearable device; communicating the biometric readings of the user wearing the wearable device from the wearable device to the wireless dongle over the wireless connection; performing at the wireless dongle using sensors of the wireless dongle biometric readings of the user of the wearable device; determining at the logic engine of the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the wearable device collected from the wearable device and the wireless dongle by analyzing the biometric readings at the logic engine of the wireless dongle; communicating content between the wearable device and the wireless dongle in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings, wherein the communicating content is performed using a wireless transceiver of the wireless dongle, receiving a swiping motion or gesture from the user at the one or more wireless earpieces to control an action of the wireless dongle; and in response to the swiping motion or gesture, communicating a command from the one or more wireless earpieces to the wireless dongle to control the action of the wireless dongle, and operatively connected to the logic engine for providing biometric readings of a user” 
However, Kar in an analogous art discloses “performing using sensors of the wearable device biometric readings of a user wearing the wearable device” (user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device Kar[par.0026]); “communicating the biometric readings of the user wearing the wearable device from the wearable device to the wireless dongle over the wireless connection(a user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device [par.0026] see also ); “performing at the wireless dongle using sensors of the wireless dongle biometric readings of the user of the wearable device” (i.e. performing at the interface and using the information from the biometric sensors [interface electronic device unit 101 Kar [par.0028]); “determining at the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the wearable device collected from the wearable device and the wireless dongle by analyzing the biometric readings at the wireless dongle” (a user may be authenticated by entering an authentication password or code, and/or by a biometric characteristic via electronic device Kar [par.0029]); communicating content between the wearable device and the wireless dongle in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings” (communication between the wearable electronic device [Fig.1/item 101] and interface unit Kar [Fig.1/item 103] which also serves as a personal computing device i.e. iPhone, cellular device, PDA, computing system [par.0027/lines 28-32]), receiving a swiping motion or gesture from the user at the one or more wireless earpieces to control an action of the wireless dongle”(user can be authenticated in an unobtrusive manner as a result of a natural motion or action typically executed by the user to don the wearable device  Kar[par.0031/lines 29-31]) ; “and in response to the swiping motion or gesture (i.e. in response to receiving the natural motion of user) , communicating a command from the one or more wireless earpieces to the wireless dongle to control the action of the wireless dongle.” (i.e. communicating command from wearable device (user can is authenticated via sensor to the security module  Kar[par.0032]) “and operatively connected to the logic engine (i.e. logic sensors within electronic wearable device (Kar[Fig.1/item 101] interconnected the electronic device 103)  for providing biometric readings of a user” (user authentication sensor 113 can be configured to sense a biometric characteristic of the user 102 while the user is donning the wearable electronic device 101  Kar[par.0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seshadri’s earpiece headset comprising a user interface and Voice pattern recognition, encryption with Kar’s wearable electronic device that utilizes biometrics and an interface/dongle unit in order to provide additional security. One of ordinary skill would have been motivated to combine because Seshadri discloses an earpiece unit with voice pattern recognition pairing information, Kar teaches a wearable electronic device that also utilizes biometric authentication for pairing and customization and both are from the same field of endeavor. 
Neither Seshadri nor Kar explicitly discloses “wherein the communicating content is performed using a wireless transceiver of the wireless dongle, providing the wireless dongle, the wireless dongle having self-contained housing having a first end and a second end, a logic engine disposed within the self-contained housing, and sensors operatively connected to the logic engine. 
However, Waites in an analogous art discloses “wherein the communicating content is performed using a wireless transceiver of the wireless dongle and communicating the content between the wireless dongle and the computing system through the plug interface” (Wireless dongle 400 comprising wireless transceiver/receiver 412 and USB plug interface 120 between computer system and wireless dongle Waites [Fig.2]), “providing the wireless dongle(wireless dongle Waites [Fig.2/item400), the wireless dongle having self-contained housing (self contained housing Waites [Fig.2/item 400) having a first end (i.e. USB jack on the self contained housing) and a second end (i.e. headphone jack on the self contained housing), “a logic engine disposed within the self-contained housing”(digital to analog logic circuitry Waites [Fig.400/item 420]) , “a memory disposed within the self-contained housing”(memory housed within D/A logic circuitry Waites [Fig.4/item 420]).	

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seshadri’s earpiece headset comprising a user interface and Voice pattern recognition,  Kar’s wearable electronic device that utilizes biometrics with Waites wireless speaker dongle that interconnects with a wireless headset. One of ordinary skill would have been motivated to combine because Seshadri discloses an earpiece unit with voice pattern recognition pairing information, Kar teaches a wearable electronic device that also utilizes biometric authentication for pairing and customization, Waites teaches a wireless dongle system requiring a pairing technique utilizing wireless headphones and all are from the same field of endeavor. 
Regarding claim 22 in view of claim 21, the references combined disclose “wherein the content includes data and audio content” (playback audio stream information Seshadri [Fig.1]).
Regarding claim 23 in view of claim 21, the references combined disclose “further comprising: rejecting communicating the content in response to determining the biometric readings do not authorize the wearable device to communicate with the computing system” (does information compare favorably Seshadri [Fig.12/item 202] If no uncouple components Seshadri [Fig.12/item 206]).
Regarding claim 24 in view of claim 21, the references combined disclose “wherein the wearable device establishes the connection with the wireless dongle utilizing a secure identifier” (communication between the wearable electronic device Kar [Fig.1/item 101] and interface unit Kar [Fig.1/item 103] using a biometric characteristic Kar [par.0029]) 
Regarding claim 25 in view of claim 21, the references combined disclose, “wherein the biometric readings are automatically read by the wearable device in response to the wearable device being worn by the user” (FIG. 2 is a diagram of a modular wireless headset that includes earpiece [Col.7/lines Seshadri 10-11]).
Regarding claim 25 in view of claim 21, the references combined disclose “wherein the communicating is performed automatically in response to the wearable device being within range of the wireless dongle” (The location of the user authentication sensor 113 on the handling portion 111 can facilitate user authentication without the user performing any additional action or motion necessary to don the wearable electronic device. The user can therefore be authenticated automatically as the wearable electronic device is donned Kar [par.0031]), 
Regarding claim 27 in view of claim 21, the references combined disclose “wherein the computing system is a legacy system incapable of communicating with the wearable device without the wireless dongle” (wireless dongle can be interconnected via headphone jack of computer system 100 or via USB 120 of computer system 100 Waites [Fig.2/item 100]).

Regarding claim 28 in view of claim 21, the references combined disclose “wherein the wireless dongle includes interchangeable interfaces for selecting an interface that connects to the port of the computing system” (interchangeable interface connections via headphone jack Waites [Fig.4/item 410] and wireless audio signal director Waites [Fig.4/item 430).

4.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,116,823 B2 to Seshadri et al(hereafter referenced as Seshadri) in view of WO 2015/199879 A1 to Dadu Sarabh and KAR Swarnendu(hereafter referenced as Kar).
Regarding Claim 29, Seshadri discloses “a method for securing communication(communications are secured by both pairing and registration [col.7/lines 28-31])  between a set of wireless earpieces (wireless earpiece [Fig.1/item 12])and a computing system(earpiece 12 and microphone 14 may both communicate with base unit 16, which may be a cellular telephone, wire line telephone, laptop computer, personal computer, personal digital assistant [Col.4/lines 22-26] through the use of a wireless dongle” (base unit 16 [Col.16/lines 17-19] see also [Fig.4]) , the method comprising: providing the wireless dongle (base unit 16 [Col.16/lines 17-19] see also [Fig.4]), “physically connecting the second end of the wireless dongle to the computing system by plugging a plug interface of the second end of the wireless dongle directly into a port of the computing system” ( i.e. base unit/wireless dongle [base unit 16, which may be a cellular telephone, laptop computer, personal computer, personal digital assistant, using transceiver (transmitter and/or receiver) 13 of FIG. 2 via a first communication pathway 18. Base unit 16 may also directly couple the headset to voice communication networks Col.4/lines 7-15]); “establishing a wireless connection between the set of wireless earpieces and the wireless dongle” (a local authentication via a local database that may compare biometric, password user interface, VRS Voice pattern recognition, encryption key/Dongle, in order to allow modular wireless headset 10 to access resources available through base unit 16 [Col.6/lines 23-27]), communicating a command from the set of wireless earpieces (wireless earpiece [Fig.1/item 10]) to the wireless dongle (wireless dongle [Fig.1/item 16) to control the action of the wireless dongle (i.e., figure 1 discloses the wireless headset 10 communicating with dongle 16) ; wherein each of the set of wireless earpieces comprises an earpiece housing (earpiece housing [Fig.1/item 22]) , a logic engine, a memory, a transceiver ([Fig.1/item 22), and a user interface ([Fig.1/item 22) and wherein the user interface comprises a plurality of microphones (microphones 14), and a speaker (speaker [Fig.1/item 12]).
Seshadri  does not explicitly disclose “the wireless dongle having a self-contained housing having a first end and a second end, a logic engine disposed within the self- contained housing, a memory disposed within the self-contained housing and operatively connected to the logic engine and sensors operatively connected to the logic engine for obtaining biometric readings; configuring the wireless dongle to store in the memory of the wireless dongle biometric information of at least one user having access to the computing system; performing using sensors of the set of wireless earpieces biometric readings of a user wearing the set of wireless earpieces; communicating the biometric readings of the user wearing the set of wireless earpieces from the set of wireless earpieces to the wireless dongle over the wireless connection; determining at the logic engine of the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the set of wireless earpieces collected from the set of wireless earpieces; communicating content between the set of wireless earpieces and the wireless dongle in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings, wherein the communicating content is performed using a wireless transceiver of the wireless dongle; communicating the content between the wireless dongle and the computing system through the plug interface; receiving a swiping motion or gesture from the user at the set of wireless earpieces to control an action of the wireless dongle; and in response to the swiping motion or gesture.”
However, Kar in an analogous art discloses “the wireless dongle having a self-contained housing having a first end and a second end” (wireless dongle Kar[Fig.1/item 103]), a logic engine disposed within the self- contained housing (wearable device comprising logic modules Kar[Fig.1/items 1-116]) , “a memory disposed within the self-contained housing and operatively connected to the logic engine and sensors operatively connected to the logic engine for obtaining biometric readings” (user authentication sensor Kar[Fig.1/item 113]) ; configuring the wireless dongle to store in the memory of the wireless dongle biometric information of at least one user having access to the computing system” (a user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device [par.0026] see also); “performing using sensors of the set of wireless earpieces biometric readings of a user wearing the set of wireless earpieces” (a user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device [par.0026] see also); “communicating the biometric readings of the user wearing the set of wireless earpieces from the set of wireless earpieces to the wireless dongle over the wireless connection” (user authentication sensor configured to sense a biometric characteristic of the user in response to an action taken by the user to don a wearable electronic device Kar[par.0026]); determining at the logic engine  (i.e. logic sensors within electronic wearable device (Kar[Fig.1/item 101] interconnected the electronic device 103)  of the wireless dongle whether the user is authorized to communicate with the computing system using the biometric readings of the user wearing the set of wireless earpieces collected from the set of wireless earpieces” (communication between the wearable electronic device Kar[Fig.1/item 101] and interface unit Kar [Fig.1/item 103] which also serves as a personal computing device i.e. iPhone, cellular device, PDA, computing system [par.0027/lines 28-32]); communicating content between the set of wireless earpieces and the wireless dongle(communicating between electronic device Kar[Fig.1/103] and wearable device Kar[Fig.1/item101)  in response to determining the user is authorized to communicate through the wireless dongle to the computing system based on the biometric readings (the user authentication sensor 1 13 can be configured to sense a biometric characteristic of the user 102 while the user is donning the wearable electronic device 101 Kar[par.0031]), “wherein the communicating content is performed using a wireless transceiver of the wireless dongle” (The node and wireless device may also include a transceiver module Kar[par.0095]); “communicating the content between the wireless dongle and the computing system through the plug interface; receiving a swiping motion or gesture from the user at the set of wireless earpieces to control an action of the wireless dongle; and in response to the swiping motion or gesture” (user can be authenticated in an unobtrusive manner as a result of a natural motion or action typically executed by the user to don the wearable device  Kar[par.0031/lines 29-31]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seshadri’s earpiece headset comprising a user interface and Voice pattern recognition, encryption with Kar’s wearable electronic device that utilizes biometrics and an interface/dongle unit in order to provide additional security. One of ordinary skill would have been motivated to combine because Seshadri discloses an earpiece unit with voice pattern recognition pairing information, Kar teaches a wearable electronic device that also utilizes biometric authentication for pairing and customization and both are from the same field of endeavor. 
Regarding claim 30 in view of claim 29 the references combined disclose “wherein the user interface of each of the set of wireless earpieces further provides for one or more touch sensitive buttons and a LED array.”(Fingerprint sensor Kar[par.0032]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433